IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


CAROLYN MILLER,                           : No. 402 EAL 2018
                                          :
                   Respondent             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
             v.                           :
                                          :
                                          :
JOANNA JOHNSON HARRIS, JAMES              :
HARRIS AND ARB INTERNATIONAL,             :
INC. D/B/A G.S.J. PROPERTIES, INC.,       :
                                          :
                   Petitioners            :


                                    ORDER



PER CURIAM

     AND NOW, this 13th day of February, 2019, the Petition for Allowance of Appeal

is DENIED.